DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 06/16/2022 responsive to the Office Action filed 03/18/2022 has been entered. Claim 1 has been amended. New claim 21 has been added. Claims 11-20 were previously withdrawn. Claims 1-21 are pending in this application.

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 09/11/2019 and 03/21/2022 have been considered by the examiner.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tobias (Reg. No. 62,808) on 07/27/2022.
The application has been amended as follows:

Claims 11-20. (Canceled) 

Reasons for Allowance

Claims 1-10 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
With respect to claim 1, a primary reason why it is deemed novel and non-obvious is that while the prior art (Gottschald, US 5,007,977) teaches an apparatus for applying an edge sealant to an eyepiece (“apparatus for applying the strip 2 to the edge 1 of the lens B”, Co 3 li 1-2 and Figs. 8-15), the apparatus comprising: a chuck (“suction devices 20”); a perimeter measurement component including a bearing mechanism (“device 24 to 27”) and a recording component (“computer or storage means 32”); a sealant applicator (“the components in a housing G”, Co 3 li 24-25 and “a roller 73”, Co 5 li 32, Fig. 8), but does not teaches that the bearing mechanism generates a perimeter measurement indicating a displacement of the bearing in the transverse direction while the bearing moves along a perimeter of the eyepiece, and a position of the sealant applicator is adjusted in the transverse direction from the edge of the eyepiece according to the perimeter measurement. The additional prior art (Miller et al., US 2018/0059320) teaches a curing component (“UV light”), but does not cure another deficiency of Gottschald.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742